Citation Nr: 0610186	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate  Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to March 
1982.  The veteran also served in the Reserves from August 
1982 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In February 2005, the veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled. 


FINDING OF FACT

The veteran does not have a current back disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in October 2002, prior to its 
initial adjudication of the claim.  Although the appellant 
has not been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's claimed back disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record reflects that the RO undertook all appropriate 
development to obtain the veteran's service medical records 
for his period of active duty; unfortunately, those records 
are unavailable.  The RO informed the veteran of the 
unavailability of the active duty records and requested him 
to submit any service medical records in his possession.  It 
also informed him of alternative evidence that could be 
submit.  

The veteran has submitted private medical records pertaining 
to treatment for injuries sustained in February 1997 and the 
RO has obtained service medical records pertaining to follow 
up treatment of the injuries in July 1997.  The veteran has 
not identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Although the veteran has not 
been afforded a VA examination in response to his claim, the 
Board has determined that no such examination is required in 
this case because the medical evidence of record is 
sufficient to decide the claim and there is no reasonable 
possibility that the results of such an examination would 
substantiate the claim.  In sum, the Board is also satisfied 
that VA has a complied with the duty to assist requirements 
of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2005).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that he first injured his back in a 
motor vehicle accident in 1981, during his extended period of 
active duty, and that he injured his back again in a motor 
vehicle accident while on active duty for training in 
February 1997.

Unfortunately, service medical records for the veteran's 
extended period of active duty are unavailable.  The Board 
will assume for the purpose of this decision that the veteran 
injured his back in 1981, as alleged; however, whether the 
veteran has any current disability due to the 1981 injury or 
the alleged trauma in February 1997 is a medical question.  

The private medical records pertaining to treatment and 
evaluation of the veteran in February 1997, following a motor 
vehicle accident, document complaints related to his right 
leg and arm and show that he was found to have contusions of 
the right leg and elbow.  They do not show that he complained 
of or was found to have any disorder of the back.  Similarly, 
when he sought follow up treatment at an Army medical 
facility in July 1997, his complaints related to his right 
upper extremity and neck.  The July 1997 records document no 
complaint pertaining to the veteran's back and do not show 
that he was found to have any disorder of the back.  In fact, 
there is no medical evidence showing that the veteran 
currently has a back disability or that he has ever had a 
back disability.

The evidence of a current back disability is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for this 
claimed disability.  


ORDER

Service connection for back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


